 CARPENTERS'DISTRICTCOUNCILCarpenters'DistrictCouncil of Miami,Florida andVicinityandJohn H.Gossett Construction Co.Case 12-CC-740December14, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn August 30, 1971, Trial Examiner Robert E.Mullin issued the attached Decision in this proceed-ing. Thereafter, the Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatRespondent, Carpenters' District Council of Miami,Florida and Vicinity,Miami, Florida, its officers,agents, and representatives, shall take the action setforth in the Trial Examiner's recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Trial Examiner: This case was heardinMiami, Florida, on May 25, 1971, pursuant to chargesduly filed and served,' and a complaint issued on April 15,1971. The complaint presents questions as to whether theRespondent Union violated Section 8(b)(4)(1) and (ii)(B) ofthe Act. In its answer, duly filed, the Respondent denied allallegations that it had committed any unfair laborpractices.All parties appeared at the hearing with counsel and weregiven full opportunity to be heard, to examine and cross-examine witnesses, to introduce relevant evidence, and toargue orally.At the close of the hearing, all counselpresented brief oral arguments. On July 9, 1971, theCharging Party and the Respondent submitted able andcomprehensive briefs to the Trial Examiner.Upon the entire record in the case and from hisobservation of the witnesses, the Trial Examiner makes thefollowing:IThe originalcharge was filed on March10, 1971.An amended chargewas filed onMarch 12, 1971FINDINGS OF FACT1.THE EMPLOYERSINVOLVED547John H. Gossett, a sole proprietorship, doing business asJohn H. Gossett Construction Co. (herein called Gossett orEmployer), has ' an office in Hollywood, Florida, and isengaged there in business as a general contractor in thebuilding and construction industry. In the 12 months priorto issuance of the complaint, Gossett received materialsand supplies valued in excess of $50,000 directly frompoints outside the State of Florida. During that sameperiod,Gossett hada grossvolume of business valued inexcess of $1 million.Napoleon Steel Contractors, Inc. (herein called Napole-on), is a Florida corporation with an office in Miami,Florida, where it is engaged in the business of steel erection,rigging, and cranerentalsin the building and constructionindustry. It hasan annual volumeof business in excess of$2million. In the course of the 12 months precedingissuance of the complaint Napoleon purchased and haddelivered to constructionsitesinFlorida goods andmaterials valuedin excessof $50,000 which came toNapoleon directly from points located outside that State.Prime Construction Company (herein called Prime), asubsidiary of Prime Entities of New Jersey, a New Jerseycorporation, owns property and develops Howard Johnsonmotelsitesthroughout the UnitedStates.During the periodin question in this case, Prime was acting as the generalcontractor in the construction of a Howard Johnson moteland restaurantin Miami,Florida.Upon the foregoingfacts, the Trial Examiner concludesand finds that Gossett and Napoleon are, and have been,employers engaged in commerce, or in industriesaffectingcommerce, as defined in the Act.II.THE LABOR ORGANIZATIONINVOLVEDWilliam G.Oliver,business representative for Carpen-ters'DistrictCouncil of Miami,Florida and Vicinity(herein called District Council or Union),testified that thatorganization is made up of 10 locals of the Carpenters'Union which have approximately 10,000 members andapproximately 1,000 collective-bargaining agreements withemployers in Dade County, Florida.The Respondentconcedes,and the Trial Examiner finds,thatDistrictCouncil is a labor organization within the meaning of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Backgroundand Sequenceof EventsPrime,as the general contractor engaged in theconstruction of a Howard Johnson Motor Lodge andRestaurant, at 36th Street and Palmetto Expressway inMiami, entered into a $208,000 contract with Gossettwhereby the latter agreed to complete the tie beams, floors,194 NLRB No. 96 548DECISIONSOF NATIONALLABOR RELATIONS BOARDcolumns, and general finish of the building. In the latterpart of February 19712 Gossett entered into a contract withNapoleon whereby the latter, for the sum of $9,300, agreedto unload and erect all the precast floor slabs needed at theaforesaid site.3 In the performance of its work, Napoleon'sprincipal employees were members of the ironworkers'craft.Gossett, on the other hand, employed various craftsand had contracts with,inter alia,the Carpenters' DistrictCouncil and a local of the Iron Workers.4On March 1 and 8 the carpenters on Gbssett's crewwalked off the job. The General Counsel alleges that thiswas after Napoleon's crew, made up of ironworkers, arrivedon the scene, and that an object of such conduct was toforce or require Gossett to cease doing business withNapoleon. All of these allegations are denied by theRespondent.B.The Alleged Violations of Section 8(b)(4)(i) and(ii)(B) of the Act; Findings and Conclusions of LawinConnection TherewithOn March 1, employees of several contractors were atwork at the Howard Johnson site. Prime, the generalcontractor, had a substantial number so engaged andseveral subcontractors had crews at work on the premises.At the time, Gossett's crew consisted of 7 carpenters, 4laborers, and 4 ironworkers .5 About 8 a.m., Napoleon Steelmoved to the site and, with a crane operator and a crew offour ironworkers, began setting the precast floor slabs.About 9:45 that morning, Marvin L. Hammack andMario Alleva, two business agents for the Respondent,arrived at thescene.After a short conference with EdFlaherty, steward for the carpenters in Gossett's employ,the two business agents contacted Herbert Gossett,superintendent for the Charging Party.6 Alleva testifiedthat Hammack opened their conversation with Gossett byasking the question "Our carpenters are not doing theprecast.How come?" According to Gossett, after Ham-mack asked him if he was going to permit the employees ofNapoleon to set the precast slabs and he answered in theaffirmative, Hammack turned to Steward Flaherty and said"Ed, blow the whistle . . . I'm taking-my people off thejob."According to Gossett, the carpenters immediatelystopped working and as the two business agents wereleaving,Hammack told him that "As long as NapoleonSteel people are here setting these slabs our people won't beback."Other employees on the Gossett crew, however, remainedon the job. The rod busters stopped work for a short while,but after a call to the business agent for the Iron Workers,they returned to their duties. The laborers remained untilexcused for the day by the superintendent when it becameapparent that there was no further work for them.Meanwhile, plumbers and electricians employed by theother subcontractors remained at work.Edward R. Carroll,generalmanagerforNapoleon,2Alldates herein are for the year 1971 unless specifically notedotherwise.3Gossett and Napoleon orally agreed upon the terms and conditions ofthis contract on February 26 Gossett signed a written memorandum oftheir understanding on the evening of March 1.4 Ie, Local Union No. 272, International Association of Bridge,testified that he arrived at the scene during the conversationwhich Gossett had with the business agents. According toCarroll,Hammack asked him ". . . what are you doingsetting these panels? . . . You know that's not ironworkers'work." Carroll testified that after he explained to Ham-mack that Napoleon had a contract to complete the panelsetting,and that his company proposed to fulfill itsagreement with Gossett, the business agent told him andHerbert Gossett, "Well, if the ironworkers are going to setpanels on the job, I'm going to pull my men off the job."According to Carroll, shortly thereafter he heard thesteward's whistle and saw the carpenters leaving.The foregoing testimony as to the events on March 1 wascredible and it was not contradicted by the business agentsor by Flaherty. The latter testified that it was he whoreported to the union officials that ironworkers were settingprecast slab and that he subsequently gave the signal for thecarpenters to walk off when the business agents instructedhim to do so. Hammack testified that when Gossettendeavored to explain that he had a contract withNapoleon which could not be breached, he told Gossett "Idon't care who you contracted to, this is the work of theCarpenters" and that thereafter he instructed the steward toblow his whistle.John H. Gossett, proprietor of the Charging Party andbrother of Herbert Gossett,testifiedthat, during the earlyafternoon,W. H. Brown,another business agent for theRespondent, came to the jobsite. According to JohnGossett,Brown questioned him as to who was erecting theprecast slabs and he responded that he had a contract withNapoleon to erect the slabs and weld them in place. TheEmployer testified that Brown thereupon replied, "Well,you better subcontract to somebody else to do the rest ofthe work, because you're not going to get any carpentersback out here." Brown conceded that he was on the jobsitethat particular afternoon, but he denied having had anyconversation with John Gossett that day. The latter was acrediblewitness,whereas, as will appear more fullyhereinafter, the Trial Examiner has some reservationsabout the accuracy of Brown's testimony as to certain ofthe events in question. Accordingly, as to the foregoingconflict, it is the conclusion of the Trial Examiner that theconversation about which John Gossett testified did occurand that it occurred substantially as he testified.On the morning of March 2, a Tuesday, no carpentersreported for work with Gossett's crew. Herbert Gossetttestified that early that day he telephoned Business AgentHammack to suggest a meeting of the business agents forthe IronWorkers and the Carpenters so that theirdifferences could be resolved, but that Hammack told himthat nothing could be done"as long asNapoleon's crewwas setting the precast slabs." Hammack conceded that hehad such a conversation with Gossett and that he told thelatterhe couldsee no reasonfor contacting the IronWorkers.That same morning John Gossett and William Oliver hadStructural and Ornamental Iron Workers,AFL-CIO.5The ironworkerswere classified as "rod busters" and were engaged insetting reinforced steel rods in the concrete forms.sHerbert Gossett was referredto by allthe witnesses at the hearing as"Bud" Gossett. CARPENTERS' DISTRICT COUNCIL549a telephone conversation.Oliver testified thatGossettasked what he had to do to get the carpenters back to workand that he told the Employer that if Gossett wanted thecarpenters on the job they would have to be allowed to setthe precast slabs.According to Oliver, when Gossettprotested that by virtue of the contract with Napoleon theassignment had already been made to the ironworkers, hetold Gossett that was Gossett's problem and not his. Oliverfurther testified that he promised to have carpenters on thejob by noon that day, if Gossett would let them set theprecast and that, on the assumption that Gossett would dothis, he thereafter let the carpenters return to the job. JohnGossett's testimony as to this conversation was in accordwith that of Oliver in most respects,except that he testifiedthat he did not promise Oliver that he would use thecarpenters on the erection of the concrete slabs. Accordingto Gossett,Oliver requested that he send the Union a letterto that effect,but that he deferred doing so until the Unionwould agree,inwriting,to supply carpenters.TheRespondent made no effort to establish that it had eversecured such a written memorandum from the ChargingParty, or that it, in turn,had given any written assurances toGossett. Gossett credibly testified that Oliver told him thatto get the carpenters back on thejob he would have to "Getrid of Napoleon"and that if this was done "we could haveall the carpenters we wanted." 7Later that week,Gossett and Oliver had anotherconversation at the jobsite.8Oliver testified that Gossettproposed that their differences be resolved by using acomposite crew, i.e., a crew made up of both carpenters andironworkers,but that he flatly rejected such a suggestion.According to Oliver,at this meeting,he reiterated thatGossett would have to let the carpenters set the precastslabs.He also testified that Gossett protested that hiscontract with the Iron Workers specifically provided thatsuch work belonged to them and that his response was thatsuch a provision was meaningless to the Carpenters.Oliverconceded,however, that,notwithstanding his own claimthat the Carpenters contract required that such work beassigned to members of that craft,he learned then,for thefirst time that Gossett's agreement with the District Councildid not,in fact, have such a provision.From Oliver'stestimony it is manifest that it was with some amazementthat he discovered Gossett's contract with the Carpenters,having been negotiated in 1969,did not have the specificwork preservation clause on which he was relying andwhich apparently appeared in all agreements which theCarpentersnegotiated subsequent to 1969.Gossett'stestimony as to this conversation was in substantial accordwith much of the above testimony recounted by Oliver.Gossett averred,however,that he made no final commit-ment to Oliver that he would give the precas work to theCarpenters,even though Oliver concludedtheirmeetingwith the statement that Gossett would have to "get rid ofNapoleon . . . and let carpenters set the rest of the concreteslabs."Gossett'stestimony in this latter respect wascredible and,insofar as there isanyconflict between hisand that of Oliver, it is the Trial Examiner's conclusion thatGossett's is the more accurate account as to what occurred.It is significant,in connection with subsequent events,that Oliver testified that before leaving the jobsite after theforegoing conversation he spoke toFlaherty,the steward,and told the latter that, in effect,the Employer hadpromised that the carpenters would erect the precast andthat that was the reason he had permitted them to return tothejob.In fact, the 'carpenters had returned to work with theGossett crew on Tuesday afternoon,May 2. They remainedat work there for the balance of the week. It is relevant, inthisconnection,tonote that during the period fromTuesday afternoon until the following Monday, Napoleon'sironworkers were not setting any precast.On March 8,the followingMonday, Napoleon Steelresumed work on erection of the precast slabs. About 8:20a.m.,Steward Flaherty blew his whistle and all thecarpenters on the Gossett crew walked off the job. TheGeneral Counsel and the Charging Party contend that thewalkouton March 8,as well as on the precedingMonday,had as an objective to force or require Gossett to ceasedoing business with Napoleon.This is denied by theRespondent,according to whom the walkout on March 8was triggeredby the Employer'shaving issued certainpayroll checks at a time when it had insufficient funds in itschecking account.To the facts in connection with thisincident we will now turn.York Seubold,superintendent for Prime,the generalcontractor,testified that he had the precast slabs deliveredto the job over the weekend and stockpiled so that theywould be ready for erection at 8 a.m. that Monday.Whereas Seubold testified that he did not think that anyslabs were actually set for about an hour after the startingtime, he also testified that at 8 a.m. Napoleon's ironworkersstarted bringing in their crane and setting up the rigs.Herbert Gossett testified that a single slab was missingfrom the building where work had been in progress thepreceding week and that Napoleon's crew initially movedto that building to finish out that job before going to thenext building.According to Gossett,about 8:20 a.m., whenthe crane was in a position to pick up the slab and set it,Flahertywent into the general contractor's office trailerwhere the only telephone on the site was located and veryshortlythereafter emerged to blow his whistle,whereuponall the Gossett carpenters left the job.Gossett testified thatabout 8:45 a.m.Business Agent Brown arrived at the sceneand, after a brief exchange with Flaherty,had a shortconversation with him.According to Gossett,as Browncame up to where he was standing,Brown, stated toFlaherty "It'sBud's [Gossett's] fault that Napoleon issetting these slabs.Theygave them a contract." Gossetttestified that when he protested that Napoleon was merelycarrying out the terms of its contract,Brown concludedtheir conversation with the statement"Well, as long asthese people are setting the slabs, you might as well get yousome non-union carpenters because our people won't beback."Within a few minutes thereafter,Brown and theremaining carpenters left the jobsite.Theynever returnedto work for Gossett.On March 6, some of the payroll checks issued by the'The quotations in this sentence are from the credible testimony of8Gossett testified that the conversation occurred onWednesday,John Gossett.whereas Oliver testified that it took place on Thursday 550DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployer were returned from Gossett's bank marked"insufficientfunds." John Gossett testified that thisresulted from a clerical error on the part of an inexperi-enced bank teller, and that,in fact, there was money in hisbank sufficient to cover all checks which had been drawn' atthe time.Itwas conceded,even by Oliver, that when thechecks in question were redeposited, they were paid and allthe employees received their money. Flaherty was one ofthose whose check had been returned on Saturday, March6.Flahertytestifiedthat he had the paycheck in questionwithhim on the morningof March8, andthatafter arrivingat thejobsite,he learnedthat other employees had alsoreceivedbad checks. He had difficulty,_ however, identify-ing any suchemployee byname.9 In anyevent,Flahertytestified thatshortly afterreportingfor work thatmorninghe telephoned Business RepresentativeOliver to report thatemployeeshad received bad checksfrom Gossettand thatOliver directedhim to have all theemployees report to theunion hall.According to Flaherty, thereafter and about8:20 a.m.he blewhis whistle,the carpentersstopped workand a short whilelater all left the jobsite.Flahertydeniedthat atany time on the morning ofMarch8had heseenany precastbeingerected byNapoleon's crew.He further deniedthat hementioned thesubject of precast in his telephone conversationwith Oliver,or subsequently,in the conversationhe hadwith BusinessAgent Brown whenthe latter arrived on the jobsite about8:40 a.m. In that latter connection,however, Flaherty'stestimonywas revealing.Thus,he concededthat hisresponsibilities as stewardrequired that hereport to Brownany informationthat wouldindicatethat the ironworkerswere setting precast.When he wasasked, on cross-examination,as towhether he had made such a report toBrown when the latterarrivedat the scene afterthe walkouton March8,Flaherty atfirst testifiedthat he had not doneso, and then added,as ifby way ofexplanation,"I thinkMr. Brownalreadyknew...." Although Flahertytestifiedat the hearingthat the walkout on that datewas triggeredsolely by the bad checkissue,he conceded that on thatmorning he never mentionedto any of the Gossettspresenton thejob that he hadreceiveda bad check, nor did he tellthe Gossettsat the timeof the walkout that the carpenterswere leaving because ofbad checks they had received.Neither did heofferany explanationas towhy, havingarrived at the job with a bad check in his pocket,he went toworkat all, ratherthan reporting the matter to Oliverimmediately and going to the unionhall before the shiftbegan.It is apparentthat Flaherty tookno action as theCarpenters'steward untilabout8:20 a.m. when, and atalmost the precise momentthat Napoleon's crew beganmoving the precast,he telephonedthe union headquarters.The preceding Monday, Flaherty had observed closely theprogressof Napoleon's crewand promptly reported it to hisbusiness agent. It is the conclusionof the TrialExaminerthat,notwithstandingFlaherty's denial, he followed thesame course of action on March 8.Brown concededthat he arrivedat the sceneabout 8:45a.m., thathe spoke to Flaherty and that he saw Herbert9Thus, Flaherty,when asked to identify any coworkers who had hadchecks returned,was able to give only one name.But even as to thatGossett.He denied,however,that in hisconversation withthe steward there was any discussion as to the precast issue,and he deniedhaving any conversationwith Gossett. Healso averredthatalthough he noticed men working at thesite hepaid noparticular attentionto "what trades theywere"10 so,presumptively, he couldnot have noticedwhether anyof Napoleon's ironworkers were setting theprecast slabs.On March 1,Brown had come to the sceneand vigorouslyprotested to Gossett about the ironworkersperformingthe workof his union members.That he shouldhavereturnedonly aweek later and paid no attention towhat craftswere engaged at the same site strainscredulity.It is the conclusionof the TrialExaminer that, contrary toBrown's denials and in accord with the credible testimonyof HerbertGossett,Brown told the latter on this occasionthat "as long as[Napoleon's) people are setting the slabs,you might as well get . . . some non-union carpentersbecause our peoplewon't be back."Neither Flahertynor Brown was credible in histestimonyas to the events on the morning of March 8.Neither in theirdemeanor or bearing,did they relate, with any degree ofpersuasiveness,their accounts of what occurred.It is theconclusionof the TrialExaminer that whereas thetestimonyof Flahertyand Brown as to whatthey said anddid was totallylacking in credence, the account of HerbertGossett wasconvincing and withstood a searching cross-examination by counsel for the Respondent.In a telegram, dated March12, the UnionnotifiedGossett thatitwas terminating his collective-bargainingagreementwiththe DistrictCouncil.The telegram read asfollows:We have consideredyour repeated breaches of yourcollective bargaining agreement with thisUnion in yourdelinquentpayment of fringesand yourissuance of badchecks, and effective immediatelywe herebytreat thesebreachesasyour termination of said agreement.Henceforthyou shall notbe considered by us as a unioncontractor.Thisdoes not relieveyou of your duty tocomply withthe terms of your agreement to this date.On March 12,Gossett also received a letter from theUnion whichdemanded payments for theUnion's healthand welfare fund.Thisletter,dated March 11, read asfollows:John H.Gossett ConstructionCompany5925 Rodman StreetHollywood, FloridaGentlemen:This officerepresents South FloridaCarpentersjointlyAdministeredTrust Funds. On August 26, 1968,September 6, 1968,October 17,1968, October22, 1968,November 27, 1968,December 5, 1968, December 11,1968, January 8,1968, April 19, 1969, April 25, 1969and on May16, 1969,you were sent correspondencefrom this office relating to your failureto pay fringebenefits,or your tardiness in doing so.On June 23,1969, a law suit was instituted againstyou by ourclientsinvolvingyour duty to comply with your Contract withMiami Carpenters District Council.Duringthe penden-individual Flaherty conceded that he was not positive of his identification.10The quotation is from Brown's testimony. CARPENTERS' DISTRICT COUNCIL551cy of thislaw suityourrecord of payments were grosslyinconsistentwithyour contractual obligations to theseTrust Funds.Since the settlement of this law suit on October 21,1970 your payments have continued to be grosslydelinquent.For an example, despite your contractualduty to pay weekly,you paidtwo monthscontributions(through January 27, 1971)onMarch3,1971.We haveno record of your bringing your payments current sincethen.My clients have asked me to determine what courseof action is left open to them becauseof yourrepeatedcontract violations.Ihave advised the Trustees thattheymay proceed to court in a suit for SpecificPerformance to compellyourcompliance;the Union,of course,may treatyourbreach as a termination oftheir agreement with you.Thisletter is written in order to acquaint you with theseriousnessof yourdelinquencies.Sincerely,KAPLAN, DORSEY,SICKING &RODENBERG P.A.At the hearing,BusinessRepresentative Oliver testifiedthat the Union terminated its contract with Gossettbecauseof his financial irresponsibilityin issuingbad checks andbecause of his delinquency in making fringe benefitpayments to the health and welfare fund. On cross-examination,Oliver conceded that he knew that when thepayroll checks in question were redeposited, the menreceived theirmoney. He also conceded that, to hisknowledge, this occasion was the first time that Gossett hadever had a problem with bad paychecks.In the letter of March 11, set forth above, Counsel for theRespondent referred to a lawsuit which the Unioninstituted in 1970 in connection with Gossett's obligationunder thefringebenefitprovision of the collective-bargainingagreementwith the Union. In the lawsuit theUnion, on the basis of its own audit, sought to collect analleged deficiency in Gossett's payments. At the hearing inthe instantcase,however, Counsel for the Respondentconceded that this litigation was settled in October 1970without Gossett having to pay any money because theUnion's audit had been incorrect. It was likewise concededthat, subsequent to the termination of the lawsuit, theUnion gave no notice of any alleged delinquency to theEmployer until the aforesaid letter of March 11, 1971.From evidence submitted by the Respondent it appearsthat whereas the collective-bargainingagreementrequiredthat fringe benefit payments be made to the Union trustfund on a weekly basis, Gossett customarily paid hisobligationwith a lump sum check that covered hispayments for a period of a month or even longerintervals.On the other hand, for much of the period from October1970 untilMarch 11, 1971, when Gossett had only onecarpenter on his payroll, his obligation to the health andwelfare trustfund ranged from only $30 to $40 per week.For only 4 weeks was it in excess of this amount, and then itvaried from $103 to $180 in each of those weeks.On March 10, Gossett filed the original unfair laborpractice charges out of which the present proceedingdeveloped. The next day, and for the first time subsequentto the settlement of its lawsuit 5 months earlier, Respondentwrote Gossett to protest the irregularity of his payments tothewelfare trust and, on March 12, the Respondentterminated its contract with Gossett allegedly because ofbad paychecks and delinquencies in payments to the healthand welfare funds. In the light of the earlier findings as tothe carpenter walkouts on March 1 and 8, the foregoingchronology assumes considerable significance. It is theconclusion of the Trial -Examiner that most, if not all, of theRespondent's alleged concern about the bad check problemand Gossett's welfare payments developed as an after-thought and subsequent to its receipt of the unfair laborpractice charges which it received shortly after March 10.One more incident remains to be considered. MaynardBradford, carpenter foreman for Gossett and a member ofthe Union, testified that on about March 19, while he was atwork on a Gossett project for the Florida Power and LightCompany, Business Agent Brown visited him. According toBradford, Brown told him that he came to inform him thatJohn Gossett was "in bad standing with the Union," thatGossett had been delinquent in his fringe benefit payments,had issued some bad checks, and that "he was doing somework on that Howard Johnson job . . . illegally usingIronworkers and not Carpenters."Bradford testified that the following week, Brownreturned on two moreoccasions.According to Bradford,about March 23, while he was constructing a form, Brownappeared and told him that he did not want Bradford toengage in any carpenter work. Bradford testified that asBrown was leaving he declared that if he found Bradforddoing carpentry work again, the Union might picket theproject.According to Bradford, about March 25, Brownreturned to the site at a time when he (Bradford) wasworking with a laborer and not performing any carpentry.Bradford testified that he inquired of the business agent astowhether he was doing anything wrong and Brownanswered in the negative. Bradford testified, however, thatBrown then reiterated that the Employer was in badstanding with the Union, that "John Gossett wouldn't getno carpenters for the job" and that if Gossett somehowsecured any carpenters the Union "will probably have tostrike...." 11 Bradford's testimony was credible and it wasneither denied nor contradicted by Brown or any otherwitness for the Respondent.The foregoing testimony as to Brown's conversationswith Bradford from March 19 to 25 is significant in that ittends to establish that the Union was continuing to exertpressure on Gossett to cease doing business with Napoleonon the Howard Johnson job, where, according to Brown,Gossett was "illegally using Ironworkers and not Carpen-ters."In the latter part of March, Prime secured carpentersfrom the District Council and employed them on theHoward Johnson job at a time when Napoleon was still11The quotations in this and the preceding paragraph are fromBradford's testimony 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged at the precast work. The Respondent endeavoredto establish by this evidence that it did not, in fact, have anyembargo on carpenters working at this site when ironwork-erswere performing precast work. In support of thiscontention it proffered the testimony of Steward Flaherty,given at a Federal District Court proceeding arising out ofthe charges in this case,12 wherein he stated that he went towork for Prime "last Wednesday" and that there wereironworkers on the job. Flaherty testified on April 1. It isnot clear whether the "last Wednesday" to which Flahertyreferredwas March 24 or 31. In either instance, at thatpoint the Respondent's officials had been served with anorder to show cause as to why the Union and its agentsshould not be restrained from engaging in any conductviolative of Section 8(b)(4)(i) and (ii)(B) of the Act. Asfound above, during this same period, and on March 25,according to Foreman Maynard Bradford, Business AgentBrown reiterated that because Gossett was "illegally usingIronworkers and not Carpenters," Gossett would get nocarpenters from the Union and if Gossett somehow securedany, the Union would strike Gossett's projects. Under thosecircumstances, the action of the Respondent as to Prime'srequest for carpenters at the Howard Johnsonjobsite, whileawaiting a trial on the petition for an injunction underSection 10(1), does not rise to the level of persuasiveevidence that its officials had experienced any permanentchange of heart as to Gossett's relations with Napoleon.The Respondent offered testimony to establish that thework of erecting precast concrete forms is traditionallyperformed by carpenters. In support of that contention, itcalled two witnesses. Thus, Tom Griffin, president of P & GErectors, a company that specializes in hauling and erectingprecast concrete, testified that he alwaysusescarpenters forthat purpose. He further estimated that almost all of thattype of work in Dade County, Florida, is performed bycarpenters.Dov Dunaevsky, president of AmericanForming, Inc., and Structures Unlimited, two firmsspecializing in the production and installation of precastconcrete, testified to the same effect and also that theerectionof his products is customarily performed bycarpenters. On the other hand, Griffin conceded that hewas aware that Napoleon Steel has been engaged in precasterection in Dade County. It is also significant that thesituation at the Howard Johnson project was somewhatdifferent from the ordinary in that the installation of theprecast at that site required welding work. Dunaevskytestified that his carpenters did not use welding equipmentand he conceded that ironworkers would probably do thattype of work better than carpenters.13Concluding FindingsSection 8(B)(4) of the Act provides, in relevant part, thatit shall be an unfair labor practice for a labor organizationor its agents-12 In March 1971, the General Counsel filed a petition in the UnitedStates District Court for the Southern District of Florida for an injunctionunder Section 10(1) of the Act. On April 1, the Court held a hearing on thispetition, and on April 2, entered a decree granting the aforesaid petition.13 In further support of its claim that installation of precast concretetraditionally has been performed by carpenters,the Respondent also reliesonPrestressErectors,Inc.,152NLRB 269, a Board decision anddetermination of dispute issued in 1965 Although in that case the Board(i)to engage in, or to induce or encourage anyindividualemployed by any person engaged incommerce...to engage in a strike. . .or to performany services; or(ii) to threaten, coerce,or restrainany person engagedin commerce. . .where in either case an object thereofis;(B) forcing or requiring any person to . . . ceasedoing businesswith anyother person ... .The action of the Respondent's business agents, Alleva,Brown,and Hammack, and its steward Flaherty, in callingthe walkouts of March 1 and 8, constituted the clearest typeof inducement under Section 8(b)(4)(i). Moreover, theaction of the carpenters in leaving the job when Flahertyblew his whistle plainly establish that the Respondent'smembers fully understood and acted on the inducementand encouragement which he carried out at the behest ofthe Respondent'sbusiness agents.Furthermore,BusinessAgent Hammack's statement to Herbert Gossett that "[a]slong as Napoleon Steel people are here setting these slabsour people won't be back"; Business Agent Brown'sdeclaration to John Gossett that he would have tosubcontract to somebody besides Napoleon if he wantedany further carpenters from the Union; Business Repre-sentativeOliver's statement to John Gossett that if hewanted carpenters he would have to "Get rid of Napole-on"; and the statement of Brown to Herbert Gossett onMarch 8 that as long as ironworkers were setting theprecast,Gossett' "might as well get . . . some non-unioncarpenters because our-people won't be back"; as well astheUnion's calling the carpenters off the job on bothMarch 1 and 8, constituted restraint and coercion ofGossett within the meaning of Section 8(b)(4)(ii) of the Act.Similarly, it was likewise restraint and coercion within themeaning of the latter subsection of the Act, when, onMarch 12, 1971, the Union, in furtherance of this samecourse of conduct, terminated its collective-bargainingagreement with Gossett.On the findings set forth earlier herein, it is theconclusion of the Trial Examiner that the action of theRespondent's agents onMarch 1 and 8, in calling a walkoutof the carpenters working for Gossett, had asanobjectthereof to force or compel Gossett to cease doing businesswith Napoleon because the latter was using ironworkers toperform work which the District Council claimed for itsmembers. It is the further conclusion of the Trial Examinerthatan object of the District Council's subsequentunilateral termination of its contract with Gossett was toexert continuing pressure on Gossett so as to compel it tocease doing business with Napoleon Steel at the HowardJohnson jobsite.Accordingly, the Trial Examiner con-cludes and finds that the Respondent, by the conductdescribed above, violated Section 8(b)(4)(i) and (ii)(B) ofthe Act.awarded the disputed work to the carpenters rather than the ironworkers, itbased this decision primarily on the fact that the employer there hadconsistently awarded precast work to the carpenters and during the periodin question had contractually assigned it to themMoreover,in making thisdetermination,the Board pointedly declared "we are assigning the disputedwork to the employees of Prestress who are represented by the Carpenters,but not to that Union or its members. "Ibid,at p. 277 (Emphasis added.) CARPENTERS'DISTRICTCOUNCILThe Respondent, in reliance onLocal 742, Carpenters v.N.L.R.B. (J.L. Simmons Co.),425 F.2d 52 (C.A.D.C.),contends that by its conduct here the Union merely soughtto preserve for its members the work which by custom andtradition they had always performed, that the Union hadno dispute with Napoleon,andthat the only dispute waswithGossett, so that the action now in question wasprimary, rather than secondary. This argument, of course,raisesthework preservation issuewhich has beenconsidered by the Board and the courts in numerous cases.SeeNationalWoodworkManufacturers Association v.N.L.R.B.,386 U.S. 612. Of critical significance in thisregard, however, is the fact that Gossett's contract with theDistrict Council had no work preservation clause and didnotprovide that precastwork be performed bycarpenters.14 In fact, Gossett's collective-bargaining agree-ment with the Iron Workers provided that members of thelatterUnion would install the precast concrete. Whereasthe Respondent finds support for its position inLocal 742,supra,there is no evidence that the Board has accepted therationaleof that decision.Cf.PlumbersLocal 636(Mechanical Contractors Association of Detroit), 189NLRBNo. 99.Since differences of opinion between a Court of Appealsand the Board cannot be resolved at the Trial Examiner'slevel, the Trial Examiner must adhere to the position of theBoard.15 Accordingly, on the basis of the Board's holdinginPlumbers Local 636 (Mechanical Contractors Associationof Detroit),177 NLRB 189,16 the Respondent's argumentmust be rejected insofar as it relies on the theory that theaction here in question was solely primary and that theUnion had no dispute with Napoleon. In the instant case,Gossett could accede to the Respondent's demands that itassign the precast work to carpenters rather than to theironworkers only by rescinding its contract with Napoleon.An object of the Respondent's course of conduct was toaccomplish this result and thus cause Gossett to cease doingbusiness with Napoleon. The Board has held such action tobe prohibited secondary activity and a violation of Section8(b)(4)(B).Plumbers Local 636, supra;see also,N.L.RB. v.Denver Building & Construction Trades Council,341 U.S.675, 688489.17CONCLUSIONS OF LAW1.John H. Gossett Construction Co. and NapoleonSteel Contractors, Inc., are, and at all times material hereinhave been, engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Respondent, Carpenters District Council of Miami,Florida and Vicinity, is a labor organization, and WilliamH. Oliver, W. H. Brown, Marvin Hammack, Mario Alleva,14This was conceded by Counsel for the Respondent1s "It is not for a Trial Examiner to speculate as to what course theBoard should follow where a circuit court has expressed disagreement withits views."Insurance Agents International Union,AFL-CIO,119 NLRB 768,774, reversed on other grounds,361 U.S 477.16Reversed and remanded,430 F.2d 906(C.A.D.C.),decision onremand, 189NLRB No 9917At the hearing, the Respondent also argued that the complaint mustfailbecause theGeneralCounselmistakenlyproceeded against ajurisdictional dispute situation under the guise of seeking relief from a553and Ed Flaherty were, at all times material, its agentswithin the meaning of the Act.3.By inducing or encouraging individuals employed bypersons engaged in commerce, or in an industry affectingcommerce,to engage in a strike or refusal to performservices, and by coercing or restraining persons engaged incommerce or in an industry affecting commerce, with anobject of forcing or requiring Gossett to cease doingbusiness with Napoleon, Respondent has violated Section8(b)(4)(i) and (ii)(B) of the Act.THE REMEDYHaving found that the Respondent has engaged incertainunfair labor practices, the Trial Examiner willrecommend that the Respondent be ordered to cease anddesisttherefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act, theTrial Examiner hereby issues the following recommended:ORDER18Respondent,Carpenters'DistrictCouncil of Miami,Florida and Vicinity, its officers, agents, and representa-tives, shall:1.Cease and desist from:(a)Engaging in, or inducing or encouragingindividualsemployed by John H. Gossett Construction Co., or by anyother persons engaged in commerce or in an industryaffecting commerce, to engage in strikes or refusals in thecourse of their employment to use, manufacture, process,transport, or otherwise handle or work on any goods,articles,materials, or commodities,or perform services;and from threatening, coercing, or restraining John H.Gossett Construction Co., or any otherperson engaged incommerce or in an industry affecting commerce, where, ineither case, an object thereof is to force or require theaforesaid Gossett Construction Co., or any other person, tocease doing business with Napoleon Steel Contractors, Inc.(b) In any manner, or by any means, including picketing,orders,direction,instructions, requests or appeals,howevergiven,made or imparted or byanylike or related acts orconduct, by permitting any such to remain in existence oreffect,engaging in, or inducing or encouraging anyindividual employed by John H. Gossett Construction Co.,or by anyother person engaged in commerce or in anindustryaffecting commerce, to engage in a strike or refusalin the course of his employment to use, manufacture,process, transport, or otherwise handle or work on anygoods, articles,materials,or commodities or to perform anyservice, or in any manner, or by any means, threatening,secondary boycott.There is no merit to this argument,as the SupremeCourt recently declared.N.L.RB. v. Local 825, Operating Engineers (Burnsand Roe, Inc.),400 U.S.297, 306("there is no indication that Congressintended either section to have exclusive jurisdiction.")18 In the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the National Labor Relations Board, thefindings,conclusions,and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations,be adoptedby theBoard andbecome its findings,conclusions,and Order, and all objections theretoshall be deemed waived for all purposes. 554DECISIONSOF NATIONALLABOR RELATIONS BOARDcoercing,or restraining John H. Gossett Construction Co.,or any other person engaged in commerce or in an industryaffecting'commerce,where in either case an object thereofis to force or require the aforesaid Gossett ConstructionCo., or any other person, to cease doing business withNapoleon Steel Contractors, Inc.2.Take the following affirmative action which isnecessary to effectuate the policiesof the Act:(a)Reinstate the collective-bargaining agreement withJohn H.Gossett Construction Co., which it unilaterallyterminated in March 1971.(b)Post in Respondent's'business office and meetinghalls inMiami,Florida, copies of the attached noticemarked"Appendix."19Copies of the notice, on formsprovidedby theRegional Director for Region 12, afterbeing duly signedby theRespondent's authorized repre-sentative,shallbe posted by it for a period of 60consecutive days thereafter,in conspicuous places, includ-ing all places where notices to members are customarilyposted.Reasonable steps shall be takenby theRespondentto ensure that said notices are not altered,defaced, orcovered by any other material'.(c) Sign and mail sufficient copies of said notice to theRegional Director for Region 12 for posting by each of theemployers named in the preceding paragraphs,if they bewilling,at all places where notices to their respectiveemployees are customarily posted.(d)Notify the RegionalDirectorforRegion 12, inwriting, within 20 days from the date of the receipt of thisDecision,as to what steps the Respondent has taken tocomply herewith.2019 In the eventthat the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "20 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read."Notify the Regional Director for Region 12, in writing, within 20 daysfrom the date of this Order, what steps the Respondent has taken tocomply herewith "APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL 'LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT engage in a strike, or induce orencourage individuals employed by John H. GossettConstruction Co., or any other person engaged incommerce,or in an industry affecting commerce, toengage in a strike, or a refusal in the course of theiremployment to use, manufacture, process, transport, orotherwise handle or work on any goods, materials,articles, or commodities, or to perform any services, norwill we threaten, coerce, or restrain the above-namedEmployer, or any other person, where an object thereofis to force or require John H. Gossett Construction Co.to cease doing business with Napoleon Steel Contrac-tors, Inc.WE WILL reinstate our collective-bargaining agree-ment with John H. Gossett Construction Co.CARPENTERS' DISTRICTCOUNCILOF MIAMI,FLORIDA AND VICINITY(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions,may be directed to the Board's Office, Room706,Federal Office Building, 500 Zack Street, Tampa,Florida 33602, Telephone 813-228-7711, Extension 227.